We are in accord with the general principles of law stated in the majority opinion. But we respectfully differ in their application to the instant case. "Special provisions relating to special subjects control general provisions relating to general subjects. The thing specially treated will be considered as exception to the general provision." City of Mobile v. Mobile Electric Co., 203 Ala. 574, 84 So. 816, 819.
We recognize that repeal by implication is not favored, yet, when a special law, local or restricted in its operation, is positively repugnant to a former general law relating to the same subject-matter, and not merely cumulative or affirmative, it repeals or supersedes to that extent the general law by implication, or at least creates an exception to the general law. 59 Corpus Juris, 977.
The local law divides the county into a southern and northern division for the purpose of court procedure and county offices. The center of activity for the southern division is Seale because it is the county seat. That of the northern division is Phenix City because a branch court is there provided and branch offices maintained. The county seat remained at Seale.
But under the general law a branch court or branch offices is not in contemplation. If an election is successful, the general law contemplates all county functions, including all the courts, should thereafter be at the newly selected county site.
Indeed, section 296, Code 1923, expressly so provides, reading: "But after such removal, all courts of record for the county shall be held at the new county seat," and the succeeding section limits the removal of county offices to the new county seat, so as not to exceed "twelve months from the date of said election."
But the majority view is the contrary of these definite statutory provisions.
It does not remove all courts of record to the newly elected county seat, but leaves the courts and offices where they now are, creating Seale as the branch courthouse. This to our minds encroaches too closely upon the legislative domain, and serves to demonstrate the irreconcilability of the local with the general law.
We are therefore persuaded the local statute is so repugnant to the general law as to disclose a legislative intent to except Russell county from within the influence thereof, and that no election is therefore permissible without further legislation relating to the subject. It is our conclusion, therefore, that the motion to dissolve the injunction was improperly granted, and respectfully dissent.